Citation Nr: 0309650	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from June 1973 to June 1988, including a period of 
active duty service from August 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
service connection hearing loss.  The veteran perfected a 
timely appeal of this determination to the Board.

In December 2002 and January 2003 the Board notified the 
veteran that it was undertaking additional development of 
this claim, and that after giving notice and reviewing the 
veteran's response, the Board would prepare a decision 
addressing this issue.  In March 2003, the Board notified the 
veteran that it had received further evidence relating to 
this claim and that it intended to consider this new evidence 
in adjudicating his pending hearing loss claim.  The Board 
provided him a copy of the March 2003 VA examination report 
and advised him that he was entitled to submit additional 
evidence or argument provided that he did so within 60 days 
of the date of that letter.  In response, in April 2003, the 
veteran indicated that he had no further evidence or argument 
to present, and thus the Board will proceed with its 
consideration of the veteran's appeal.

In a March 2003 VA examination report, the examiner diagnosed 
the veteran as having tinnitus and opined that the disability 
had its onset during service, which the Board interprets as 
an inferred claim of service connection for this condition.  
To date, VA has not considered whether service connection is 
warranted for tinnitus, and this issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Bilateral hearing loss had its onset during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for bilateral hearing loss, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in June 
2000 and March 2003 to determine the nature and extent of his 
hearing loss and to obtain an opinion as to the etiology of 
this condition.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  He and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a January 2000 letter and in subsequent 
communications, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  These documents gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO or for further 
Board development to provide additional assistance to the 
veteran in the development of his claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal and the Board's favorable determination 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because it is clear that 
the veteran suffers from bilateral hearing loss, the Board 
will focus on the evidence that relates to whether his 
hearing loss was incurred in or aggravated by disease or 
injury that took place during the veteran's military service.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Report of Medical Examination at service entry, conducted 
in May 1973, reflects that his hearing loss was recorded as 
15/15, bilaterally, spoken and whispered voice.  In addition, 
an audiogram conducted as part of that examination revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
xx
05
LEFT
05
05
05
xx
05

Speech discrimination testing was not performed and the 
examiner indicated that the veteran's had normal hearing.

The service records show that he was a mortar squad leader 
during the 1980s, during which time he was exposed to 
acoustic trauma, and that an August 1982 audiogram revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
xx
25
LEFT
25
25
25
xx
25

Speech discrimination testing was not again not performed.

The veteran filed this claim in December 1999 and submitted 
private medical evidence showing that he had hearing loss, 
and in June 2000, he was afforded a VA audiological 
evaluation.  That examination revealed that he revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
45
65
60
LEFT
15
10
30
65
70

In addition, speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 88 percent in the 
left ear, and the examiner diagnosed him as having bilateral 
hearing loss.

Following VA's receipt of additional private medical evidence 
showing that the veteran had bilateral hearing loss, to 
determine whether the disability was related to the veteran's 
military service, the Board concluded that further 
development was required and arranged for the veteran to be 
afforded another VA audiological evaluation, which was 
performed in March 2003.

The March 2003 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
65
60
LEFT
40
40
50
85
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
examiner diagnosed the veteran as having bilateral 
sensorineural hearing loss and opined that it was at least as 
likely as not that the disability was related to his exposure 
to acoustic trauma during service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "Active, military, 
naval, or air service" constitutes active duty, any period 
of active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In addition, the absence of in-service evidence of hearing 
disability during service (i.e., one meeting the requirements 
of section 3.385, as noted above) is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The evidence thus shows that the veteran was exposed to 
acoustic trauma during service and that he experienced some 
degree of hearing loss during service.  Hensley v. Brown, 
5 Vet. App. at 157.  In addition, the results of the June 
2000 and March 2003 VA examinations show that his hearing 
impairment meets the criteria set forth in 38 C.F.R. § 3.385, 
and the March 2003 examiner opined that the disability was 
related to service.  In light of the foregoing, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that service connection for bilateral 
hearing loss is warranted.




ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

